department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc psi genin-156292-04 office_of_chief_counsel number info release date uil ------------------------ ------------- ------------------ --------------------- ----------------------- this letter responds to your request for information dated date dear ----------- requesting a waiver that will allow the city of detroit planning and development department to allocate commercial revitalization expenditure amounts to taxpayer for a commercial building placed_in_service in the detroit renewal_community in we hope that you find the following general information to be helpful sec_1400i of the internal_revenue_code allows a taxpayer to elect to recover the cost of a qualified_revitalization_building using a more accelerated method than is otherwise allowable under sec_168 under sec_1400i this election is made in the year in which the building is placed_in_service pursuant to sec_1400i the taxpayer may make this election only to the extent that qualified commercial revitalization expenditure amounts are allocated to the building under sec_1400i and the commercial revitalization agenc y for each state is permitted to allocate up to dollar_figure million of commercial revitalization expenditure amounts with respect to each renewal_community located within the state for each calendar_year after and before however sec_1400i provides that notwithstanding any other provision of sec_1400i the commercial revitalization expenditure amount with respect to any building is zero unless such amount was allocated pursuant to a qualified_allocation_plan as defined in sec_1400 of the commercial revitalization agency that is approved by the governmental_unit of which such agency is a part accordingly the allocation must be made pursuant to a qualified_allocation_plan sec_1400i does not contain any provision that allows the internal_revenue_service to waive this requirement genin-156292-04 under sec_1400i an allocation under sec_1400i is made at the same time and in the same manner as under the low-income_housing_credit provisions of sec_42 and sec_42 provides that an allocation generally must be made not later than the close of the calendar_year in which the building is placed_in_service revproc_2003_38 2003_1_cb_1017 provides the types of allocations of commercial revitalization expenditure amounts that a commercial revitalization agency of a state as defined in sec_1400i may make these allocations are an allocation in the calendar_year in which a qualified_revitalization_building is placed_in_service or a carryover allocation with respect to a qualified_revitalization_building that is placed_in_service by a taxpayer not later than the close of the second calendar_year following the calendar_year in which the allocation is made in addition a commercial revitalization agency may enter into a binding commitment to allocate a specified dollar amount to a qualified_revitalization_building in the calendar_year in which the building is placed_in_service based on the information in your letter taxpayer’s commercial building was placed_in_service in the detroit renewal_community in however the qualified_allocation_plan for the detroit renewal_community was not approved until date as a result there was not a qualified_allocation_plan in effect for the year in which taxpayer’s building was placed_in_service accordingly the commercial revitalization expenditure amount for any building in the detroit renewal_community is zero for and the city of detroit planning and development department could not make an allocation of commercial revitalization expenditure amounts to taxpayer’s commercial building this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2005_1 2005_1_irb_1 if you have any additional questions please contact our office at sincerely yours kathleen reed senior technician reviewer branch passthroughs special industries
